DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Poulsen, PhD, on March 22, 2022.

Please amend claims 1, 5, 17, and 18 as follows.

1. (Currently amended) A system for monitoring operation of an electrical drive of rotating electrical machinery[[,]] comprising:

a remote processor configured to receive the measured electrical signals and to identify frequency components independently in the measured voltage electrical signals and in the measured current electrical signals, wherein the system is configured to receive and/or calculate speed signals corresponding to a set speed and to an actual speed of the electrical drive, wherein the set speed is a target speed setpoint set by a controller of the rotating electrical machinery.

5. (Canceled)

17. (Currently amended) A method for monitoring operation of an electrical drive of rotating electrical machinery, comprising:
	measuring analog electrical signals generated by the rotating electrical machinery, the measured electrical signals corresponding to a voltage and a current of the rotating electrical machinery;
	receiving the measured electrical signals at a remote processor; and
independently in [[of]] the measured electrical signals, and
receiving and/or calculating speed signals corresponding to a set speed and to an actual speed of the electrical drive, wherein the set speed is a target speed setpoint set by a controller of the rotating electrical machinery.

18 (Currently amended) A method for monitoring and controlling operation of an electrical drive of a motor in a rotary electric machine comprising:
receiving current and voltage signals from the rotary electric machine;
determining a speed of the rotary electric machinery;
identifying frequency components of the current signal;
identifying frequency components of the voltage signal;
monitoring the system in normal use to determine normal frequency components of the torque signal; [[and]]
identifying a fault frequency component based on deviations of the identified frequency components of the current signals and of the voltage signals from the normal frequency components of the current and voltage signals; and
receiving and/or calculating speed signals corresponding to a set speed and to an actual speed of the electrical drive, wherein the set speed is a target speed setpoint set by a controller of the rotating electrical machine.

Response to Amendment

This action is a response to the amendment filed by Applicant on 2/14/2022, which has been entered.  Claim 5 has been cancelled.  Claims 1-4 and 6-20 are pending for examination.

	All objections and rejections are withdrawn as a result of the amendment; the case is in condition for allowance.

Allowable Subject Matter

Claims 1-4 and 6-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2012/0098477 to Gao et al. discloses methods and devices for estimation of induction motor inductance parameters having measurement of voltage and current and sampling, but lacking receiving and/or calculating 
	United States Patent App. Pub. No. 2015/0331051 to Maki et al. discloses a deterioration diagnosis system having a current analyzer and a processor for performing transforms, but lacking receiving and/or calculating speed signals corresponding to a set speed and to an actual speed of the electrical drive, wherein the set speed is a target speed setpoint set by a controller of the rotating electrical machinery; and
	United States Patent App. Pub. No. 2012/0242348 to Elze et al. discloses a device for detecting partial discharge in an insulation system of rotary electric machines having separation between current signals and voltage signals, but lacking receiving and/or calculating speed signals corresponding to a set speed and to an actual speed of the electrical drive, wherein the set speed is a target speed setpoint set by a controller of the rotating electrical machinery.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:

	in claim 17, "A method for monitoring operation of an electrical drive of rotating electrical machinery, comprising . . . receiving and/or calculating speed signals corresponding to a set speed and to an actual speed of the electrical drive, wherein the set speed is a target speed setpoint set by a controller of the rotating electrical machinery," and
	in claim 18, "A method for monitoring and controlling operation of an electrical drive of a motor in a rotary electric machine comprising . . . receiving and/or calculating speed signals corresponding to a set speed and to an actual speed of the electrical drive, wherein the set speed is a target speed setpoint set by a controller of the rotating electrical machine,"
	in combination with all other limitations.

Claims 2-4 & 6-16 and 19 & 20 are allowed as being dependent on claims 1 and 18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
5/26/22